UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment ) HELIX WIND, CORP. (Name of Issuer) Shares of Common Stock, $0.0001 Par Value (Title of Class of Securities) 42331P 106 (CUSIP Number) 1848 Commercial Street San Diego, California 92113 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 42331P 106 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). IAB Island Ventures, S.A. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o(b) o 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization: Panama Number of Shares Beneficially OwnedBy Each Reporting Person 7. Sole Voting Power 2,500,000 8. Shared Voting Power -0- 9. Sole Dispositive Power 2,500,000 10. Shared Dispositive Power -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,500,000 shares of common stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares 13. Percent of Class Represented by Amount in Row (11) 6.69% of the issued and outstanding shares of common stock* 14. Type of Reporting Person (See Instructions) IV * Based 37,382,906 shares of the Issuer’s common stock outstanding as of May 4, 2009. Item 1. Security and Issuer This statement relates to the common stock $0.0001 par value, of Helix Wind, Corp., a Nevada Corporation (the “Issuer”). The principal offices of the Issuer are currently located at 1848 Commercial Street, San Diego, California Item 2. Identity and Background (a)The name of the person filing this statement: IAB Island Ventures, S.A. (the “Reporting Person”). (b)The residence or business address of the Reporting Person is:IAB Island Ventures, S.A.is P.O. Box 1290, Zone 9A, Panama City, Panama. (c)The Reporting Person is an investment company.The name address of the organizations in which such business activity is conducted are as follows: IAB Island Ventures, S.A., P.O. Box 1290, Zone 9A, Panama City, Panama. (d)During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years, the Reporting Person was not a party to any civil proceeding of a judicial or administrative body of competent jurisdiction and is not subject to any judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The reporting person is an investment company organized under the laws of Panama. Item 3. Source and Amount of Funds or Other Consideration The Reporting Person was assigned a portion of debt which had been issued by the Issuer to a third party. On December 18, 2008, the assignor of such debt and the Reporting Person, among others (collectively, the “Petitioners”), filed an action against the Issuer in the Supreme Court of New York, County of New York (the “Court”), Case No. 08116892, wherein the Petitioners alleged that the Issuer breached its obligation to repay the debt. Having acknowledged that the debt was due and payable, on December 12, 2008, the Issuer entered into a Settlement Agreement and Release (the “Agreement”), with the
